                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

             UNITED STATES,

                 Plaintiff,
                                                     Case No. 08-cr-20275
                     v.
                                             UNITED STATES DISTRICT COURT JUDGE
       ANTHONY LAJUAN FLEMING,                       GERSHWIN A. DRAIN

                Defendant.

______________________________/

  OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SENTENCE REDUCTION PURSUANT TO THE FIRST STEP ACT OF 2018
                         [69]

                                I. INTRODUCTION

      On June 9, 2008, Anthony LaJuan Fleming (“Defendant”) was indicted on

two counts of distributing cocaine base, 21 U.S.C. § 841. ECF No. 3. Defendant

entered a guilty plea on August 15, 2008, which charged him with distribution of 50

or more grams of crack cocaine. ECF No. 19. He was sentenced on December 5,

2008 and is currently serving a sentence of 290 months. See ECF No. 20.

      Since Defendant’s sentencing in December 2008, Congress enacted the First

Step Act of 2018 (“the Act”). The Act authorizes federal district courts to exercise

their discretion and resentence a defendant who was sentenced before August 3,




                                         1
2010 as though the Fair Sentencing Act’s (“FSA”) lower threshold quantities of

crack cocaine had been in place at the time of sentencing.

      Presently before the Court is Defendant’s Motion for Sentence Reduction

Pursuant to the First Step Act, filed on June 27, 2019. ECF No. 69. The Government

filed a Response on July 15, 2019. ECF No. 71. Defendant timely submitted his

Reply ten days later. ECF No. 72. A hearing on Defendant’s Motion was held on

November 13, 2019.       For the reasons that follow, the Court will GRANT

Defendant’s Motion [#69]. The Court will conduct a resentencing hearing on

November 25, 2019 at 10:00 a.m.

                                II. FACTUAL BACKGROUND

      On October 11, 2007, Defendant sold 22.3 grams of cocaine base to a

confidential source. ECF. No. 19. Later that month, on October 19, 2007, a

Michigan State Police Confidential Informant contacted Defendant and arranged the

controlled purchase of a quantity of cocaine base, commonly known as “crack”

cocaine. Id. Later that day, the confidential source met with Defendant at City

Center Plaza in Flint, Michigan, and purchased 103 grams of crack cocaine directly

from Defendant. Id.

      Defendant was indicted on two counts of distributing cocaine base in June

2008. ECF No. 3. On August 15, 2008, Defendant pleaded guilty to Count Two—

distribution of 50 or more grams of cocaine base—and the Government agreed to

                                         2
dismiss Count One.     ECF No. 19.     Defendant’s counsel objected to whether

Defendant’s prior conviction for fleeing constituted a crime of violence under the

guidelines. See ECF No. 25, PageID.65, 73. Defendant was sentenced to 290

months imprisonment on December 5, 2008. ECF No. 20, PageID.50.

      On January 6, 2009, Defendant filed a Notice of Appeal to the Sixth Circuit

regarding his Judgement and Sentence. ECF No. 21. The Sixth Circuit dismissed

the appeal, noting that Defendant waived his appeal because his sentence was within

the agreed sentencing range after knowingly and voluntarily entering a guilty plea.

ECF No. 29.

      In December 2012, Defendant filed a Motion for Retroactive Application of

Sentencing Guidelines to his crack cocaine offense. ECF Nos. 30, 31. The Court

ordered the appointment of a federal defender to determine his eligibility. ECF No.

32. The Federal Defender’s Office determined that Defendant was not eligible for a

sentence modification because the modification to the crack guideline “does not

have the effect of lowering the defendant’s applicable guideline range.” ECF No.

34, PageID.121. The Court then denied Defendant’s Motion for Reconsideration

because reductions were not permitted for defendants who were sentenced prior to

the effective date of the FSA. ECF No. 35.

      In June 2016, the Court granted Defendant’s Motion to Vacate Sentence. ECF

No. 43. However, the Court vacated that order after ordering supplemental briefing

                                        3
from the parties to address the Supreme Court’s then-recent Beckles v. United States

decision. ECF No. 58. It further denied Defendant’s Motion to Vacate and Correct

Sentence under 28 U.S.C. § 2255. Id.

      Defendant now moves this Court, pursuant to the Act, to impose a reduced

sentence and grant him immediate release. ECF No. 69, PageID.290.

                                III. LEGAL STANDARD

      A federal court is generally prohibited from modifying a defendant’s term of

imprisonment once it has been imposed. See 18 U.S.C. § 3582(c). The rule of

finality, though, is subject to a “few narrow exceptions.” Freeman v. United States,

564 U.S. 522, 526 (2011). Section 3582(c)(1)(b) equips a court with one of these

“narrow exceptions”: a court can modify an imposed sentence “to the extent

otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of

Criminal Procedure.” 18 U.S.C. § 3582(c)(1)(b) (emphasis added).

      The Act, enacted by Congress in December 2018, is one such statute. Pub. L.

No. 115-391, 132 Stat. 5194 (2018). The Act retroactively applies the FSA, which

was a law originally intended to reduce the disparity between crack and powder

cocaine. Section 404 of the Act provides:

   (a) Definition of Covered Offense: In this section, the term “covered
       offense” means a violation of a Federal criminal statute, the statutory
       penalties for which were modified by section 2 or 3 of the [FSA]
       (citation omitted), that was committed before August 3, 2010.



                                         4
   (b) Defendants previously sentence: A court that imposed a sentence for a
       covered offense may, on motion of the defendant ... impose a reduced
       sentence as if sections 2 and 3 of the [FSA] (citation omitted) were in
       effect at the time the covered offense was committed.

   (c) Limitations: No court shall entertain a motion made under this section
       to reduce a sentence if the sentence was previously imposed or
       previously reduced in accordance with the amendments made by
       sections 2 and 3 of the [FSA] (citation omitted) or if a previous motion
       made under this section to reduce the sentence was, after the date of
       enactment of this Act, denied after a complete review of the motion on
       the merits. Nothing in this section shall be construed to require a court
       to reduce any sentence pursuant to this section.

First Step Act of 2018, Pub. L. No. 115-319, § 404, 132 Stat. 5194 (2018).

      When reviewing motions pursuant to the Act, the Court must address two

questions. See, e.g., United States v. Brown, No. 07-20195, 2019 WL 4126555, at

*3 (E.D. Mich. Aug. 30, 2019). The Court must first determine whether the

defendant is eligible for a sentence reduction; in order to satisfy this showing, the

defendant must have been sentenced prior to August 3, 2010—the FSA’s

enactment—for a “covered offense” as defined in § 404(a) of the Act. This step

focuses exclusively on the defendant’s original conviction. If this threshold showing

is met, the Court can then determine whether it will use its discretion under § 404(b)

of the Act to reduce the eligible defendant’s sentence.




                                          5
                                   IV. DISCUSSION

    A. Defendant’s Eligibility

       The parties agree that Defendant is eligible for consideration of a reduced

sentence under the Act, as he was convicted for a drug offense and the statutory

penalties for that drug offense were modified by the FSA. See ECF No. 69,

PageID.291 (“There is no dispute that [Defendant’s] drug offense is a ‘covered

offense.’”); ECF No. 71, PageID.306 (“[T]he government agrees that [Defendant is

eligible for consideration of a sentence reduction under Section 404[.]”).

       Defendant here pleaded guilty—before August 3, 2010—to the distribution of

125 grams of crack cocaine, in violation of 21 U.S.C. § 841(a)(1). The statutory

penalties for his offense, including a required statutory minimum term of

imprisonment of 10 years and a maximum term of life imprisonment, initially fell

under 21 U.S.C. §841(b)(1)(A).1 ECF No. 71, PageID.309. Section 2 of the FSA

increased the threshold quantity of cocaine base from 50 to 280 grams under this



1
  Both before and after the FSA, the statutory minimum under 21 U.S.C. §
841(b)(1)(A) is increased to 20 years if the defendant committed the instant offense
after he or she sustained a prior conviction for a felony offense, and to life if the
defendant committed the instant violation after sustaining two or more convictions
for felony drug offenses. ECF No. 71, PageID.309. The penalty at the time of
Defendant’s sentencing was 20 years to life, based on the amount of crack cocaine
as well as the enhancement under 21 U.S.C. § 851 for his prior conviction for a
felony drug offense. See Presentence Investigation Report ¶ 34, at p. 6.

                                         6
sentencing provision, though.     Id. at PageID.309–10.      Defendant’s statutory

penalties are thus now set by 21 U.S.C. § 841(b)(1)(B), which has a threshold

quantity of 28 grams. This sentencing provision reduces Defendant’s mandatory

minimum from 20 years to 10 years, and maintains a statutory maximum of life

imprisonment, in light of his prior felony drug offense. Id. at PageID.310.

   B. Defendant’s Sentence Reduction

      Having determined that Defendant is eligible for relief, the Court can proceed

to the second question in determining whether it should exercise its discretion to

impose a reduced sentence. The Court has discretion under Section 404(b) to

“impose a reduced sentence as if sections 2 and 3 of the [FSA] were in effect at the

time the covered offense was committed.” Pub. L. No. 115-319, § 404(b), 132 Stat.

5194 (2018). The Government does not dispute that the Act falls under 18 U.S.C. §

3582(c)(1)(B), which authorizes the Court to modify a sentence “when expressly

permitted by statute.” ECF No. 71, PageID.311.

      The Court finds that an imposition of a reduced sentence for Defendant here

is warranted. Pursuant to § 3553(a)(3), this Court can consider the statutory

mandatory minimum and maximum penalties in reaching a sentencing decision. See

United States v. McCloud, 730 F.3d 600, 610 (6th Cir. 2013) (explaining that

consideration of “the kinds of sentences available” under 3553(a)(3) “necessarily

includes the statutory minimum and maximum ranges.”).           Here, the statutory

                                         7
minimum has changed as a result of the Act. Specifically, the application of the FSA

reduces Defendant’s mandatory minimum from 20 years to 10 years. ECF No. 69,

PageID.297; ECF No. 71, PageID.310.

      At the hearing on the Motion, Defendant’s counsel withdrew his prior request

for this Court to consider Defendant’s status as a career offender in a subsequent

resentencing hearing.2 When Defendant was sentenced in December 2008, he was

considered a career offender under § 4B1.2 because of his prior conviction of Fleeing

and Eluding a Police Officer which, at the time, constituted a “crime of violence.”

See Presentence Investigation Report ¶ 37, at 6. In November 2016, however, the

Sentencing Commission enacted Amendment 798, which removed the residual

clause defining “crime of violence” as one which “presented a serious potential risk

of physical injury to another.” See U.S.S.G., Supp. App. C., Amend. 798 (Aug. 1,

2016) (Reason for Amendment). The Court acknowledges Defendant’s withdrawn

request for plenary resentencing and will thus not consider his career offender

sentence enhancement.




2
 See ECF No. 69, PageID.297. Additionally, in its “Retroactive Sentence Reduction
Review” Memorandum, the Probation Department determined that if Defendant was
charged and sentenced today with the same circumstances, “it does not appear that
he would qualify for the Career Offender Enhancement under the provisions of
U.S.S.G. §§ 4B1.1(b) and 4B1.2, as Fleeing Third Degree would not be considered
a ‘crime of violence.’” P. 1.

                                         8
      A resentencing hearing is scheduled for November 25, 2019 at 10:00 a.m. At

this hearing, the Court will consider the § 3553(a) factors, together with the current

law in light of the Act, to impose a reduced sentence for Defendant.

                                  V. CONCLUSION

      For the reasons articulated above, the Court will GRANT Defendant’s Motion

for a Sentence Reduction Pursuant to the First Step Act of 2018 [#69]. Accordingly,

the Court will conduct a resentencing hearing on November 25, 2019.

      IT IS SO ORDERED.



Dated:       November 14, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, November 14, 2019, by electronic and/or ordinary mail.

                                       s/Teresa McGovern
                                       Case Manager




                                          9
